     CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

In re: Plaintiff Optronic
Technologies, Inc.’s Subpoena
to David Anderson


OPTRONIC TECHNOLOGIES,
INC., d/b/a Orion Telescopes &
Binoculars ®, a California               Case No. 5:16-cv-06370-EJD-VKD
corporation,                             Pending in the Northern District of
                                         California
             Plaintiff,

      v.
                                             MEMORANDUM OF LAW IN
NINGBO SUNNY ELECTRONIC                       SUPPORT OF MOTION TO
CO., LTD., SUNNY OPTICS,                    COMPEL COMPLIANCE WITH
INC., MEADE INSTRUMENTS                            SUBPOENA
CORP., and DOES 1 - 25,
             Defendants.

      Pursuant to Federal Rule of Civil Procedure 45, Optronic Technologies, Inc.,
(“Orion”) respectfully submits this Memorandum of Law in support of its Motion to

Compel third-party deponent David Anderson’s Compliance with a Subpoena (the
“Motion to Compel”) issued pursuant to a Court Order granting Orion’s motion for
sanctions in the above-referenced antitrust action.

                                   INTRODUCTION
      Orion brings this Motion to Compel pursuant to Federal Rule of Civil
Procedure 45 to enforce a deposition subpoena that was expressly authorized by an

Order granting Orion’s motion for discovery sanctions issued by Magistrate Judge
Virginia K. DeMarchi in the underlying action. That Order, issued on November 2,
     CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 2 of 8




2018, expressly reopened the deposition of the above-referenced third-party
deponent, David Anderson,1 at Defendants’ expense, to remedy Defendants’

discovery misconduct. However, the Order also indicated that Orion should not
assume it would be given any additional time to conduct Mr. Anderson’s deposition
and that Orion was not permitted to schedule Mr. Anderson’s deposition beyond

November 28, 2018, the close of discovery. Mr. Anderson’s counsel initially agreed
to re-produce Mr. Anderson on November 28, 2018, the final day of fact discovery,
but now, just two weeks before that deadline, he refuses to do so, notwithstanding

Magistrate Judge DeMarchi’s Order and Orion’s subpoena.
      Faced with Mr. Anderson’s intransigence and the imminent close of
discovery, Orion files this Motion to Compel.          In light of Mr. Anderson’s

intransigence, the issuing court’s indication that discovery is highly unlikely to be
extended, and the extremely limited time left (i.e., less than two weeks) in discovery
in the underlying action, none of which is the fault of Orion, Orion respectfully

requests that the Court forthwith grant its Motion to Compel or, in the event the
Court does not have occasion to immediately grant Orion’s Motion to Compel, grant
Orion’s contemporaneously filed Ex Parte Application or, in the Alternative,

Emergency Motion for Order Pursuant to Federal Rule of Civil Procedure 45(f) (the
“Ex Parte/Emergency Motion for Order Pursuant to Federal Rule of Civil Procedure
45(f)”).

1
 Although technically now a third-party by way of settlement, as set forth further
below and in Orion’s First Amended Complaint, attached to the Declaration of
Ronald J. Fisher as Exhibit 1, Mr. Anderson was the President of one of the settling
co-conspirators in the underlying antitrust case.

                                          2
        CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 3 of 8




                              FACTUAL BACKGROUND

         A.     Mr. Anderson is a Material Witness to an Antitrust Conspiracy
         Orion filed this action almost two years ago as the last independent U.S.
telescope brand to redress injuries caused by two dominant Chinese telescope
manufacturers and their vertically integrated distributors. Orion’s First Amended

Complaint (“FAC”) alleges that Defendant Ningbo Sunny Electronic Co., Ltd.
(“Sunny”), a Chinese telescope manufacturer, acquired American telescope
manufacturer and distributor Defendant Meade Instruments Corp. (“Meade”) by

conspiring with its competitors, including third-party Chinese telescope
manufacturer Suzhou Synta Optical Technology Co. Ltd. (“Synta”), U.S. telescope
distributor Celestron Acquisition LLC (“Celestron”) (a subsidiary of Synta and

horizontal competitor of Meade), as well as Synta principal David Shen and
Celestron President David Anderson, in violation of U.S. antitrust law. (Declaration
of Ronald J. Fisher (“Fisher Decl.”), Ex. 1 (FAC ¶¶ 41-74).)

         Sunny conspired with Synta and Celestron—and specifically, Mr.
Anderson—to acquire Meade’s telescope brand and factory, thereby further
consolidating their power over the market, including to jointly set prices and divide

the market between them. Mr. Anderson aided the conspiracy by ordering his
company, Celestron, to provide over $10 million in interest-free prepayment loans
to Sunny in order to finance its acquisition of Celestron’s horizontal competitor

Meade, and to keep Meade operational after the acquisition. (Id., Ex. 2 at -4382 (Mr.
Anderson emailing Sunny’s CEO that “[w]e have been able to . . . facilitate Sunny

2
    All pincites of this format refer to the last three digits of the applicable Bates Stamp.

                                               3
     CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 4 of 8




and Meade[’]s capital requirements. . . . Since July Celestron has made $10 million
in anticipated payments to Sunny.”); see id. at -436 (Sunny CEO acknowledging that

the conspiracy’s purpose was to “prevent [telescope manufacturer Jinhua Optics
Company] to buy Meade”).) Mr. Anderson is therefore a material witness in Orion’s
antitrust action.

       B.     The Court Grants Orion’s Motion for Sanctions to Remedy
              Defendant’s Discovery Misconduct
       Although the Court ordered document productions in this action to be
complete by May 15, 2018, Defendants produced 50,000 pages of documents less
than a week before Orion’s June 11, 2018 deposition of Mr. Anderson, and a further

400,000 pages a month after Mr. Anderson’s deposition. (Fisher Decl., Ex. 3
(Orion’s Motion for Sanctions).) Orion moved for sanctions, seeking to reopen the
depositions of Mr. Anderson and other individuals deposed before Defendants’

untimely productions. (Id.) The Court granted Orion’s motion, and ordered that the
depositions occur before the close of fact discovery on November 28, 2018. (Id.,
Ex. 4 (Order Granting Motion for Sanctions) (“In no event should these additional

depositions be scheduled for a date that would cause the parties to violate remaining
deadlines in the Court’s modified scheduling order.”); id., Ex. 5 (Order Modifying
Case Schedule) (requiring deposition practice to be complete by November 28,

2018, and noting that further discovery extensions would be “strongly disfavored”).)

       C.     Mr. Anderson Agrees to Be Deposed Before the Close of Fact
              Discovery, Then Reneges Without Explanation
       Orion sent Mr. Anderson’s counsel a copy of its deposition subpoena for the
reopened deposition on October 31, 2018—before Magistrate Judge DeMarchi


                                         4
        CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 5 of 8




granted Orion’s motion for sanctions—and requested that counsel accept service.
(Fisher Decl., Ex. 6.) Orion served Mr. Anderson with the subpoena on November

2, 2018, i.e., the same day Magistrate Judge DeMarchi granted the motion for
sanctions. (Id., Ex. 7.) Later that day, and notwithstanding the subpoena designating
Minnesota as the forum for the deposition, Mr. Anderson’s counsel offered to

produce Mr. Anderson at Orion’s San Francisco office on November 28, 2018. (Id.,
Ex. 8.) On November 7, Orion confirmed that date. (Id., Ex. 9.)
         On November 13, 2018, Mr. Anderson’s counsel informed Orion that Mr.

Anderson now had a “irremediable conflict” that required movement of his
deposition to December 18, 19, or 20. (Id., Ex. 10.) Orion explained that it would
be prejudiced by not having Mr. Anderson’s testimony before the close of fact

discovery, and only two weeks before its expert reports are due on January 3, 2019.
(Id.)
         Despite the claim that the alleged conflict was “irremediable,” when pressed,

Mr. Anderson’s counsel did not specify the nature of Mr. Anderson’s purported
conflict. Mr. Anderson’s counsel instead merely said that “[h]e is tremendously
busy,” told Orion to “[p]ick a date,” and threatened sanctions if Orion sought to

enforce its subpoena and the Court’s Order. (Id., Ex. 11.)
         On November 14, counsel for Orion asked Mr. Anderson’s counsel to advise
by 11:00 a.m. on November 15—in light of the pressing schedule and upcoming

Thanksgiving holiday—whether Mr. Anderson opposed this Motion to Compel.
(Id., Ex. 12.) Counsel did not provide Mr. Anderson’s position by that time. (Id.
¶ 16.)


                                           5
     CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 6 of 8




      In light of Mr. Anderson’s refusal to submit to deposition on a date that
complies with the Court’s Order, Orion accordingly filed the instant motion.

                                  ARGUMENT
      This is a straightforward motion to compel. Orion’s subpoena was served on
Mr. Anderson pursuant to Magistrate Judge DeMarchi’s Order expressly reopening

Mr. Anderson’s deposition. (Fisher Decl., Ex. 4 (Order Granting Motion for
Sanctions).)   That Order further requires Orion to complete Mr. Anderson’s
deposition by November 28, 2018.3 (Id., Ex. 4 (“In no event should these additional

depositions be scheduled for a date that would cause the parties to violate remaining
deadlines in the Court’s modified scheduling order.”); id., Ex 5 (Order Modifying
Case Schedule) (requiring deposition practice to be complete by November 28,

2018, and noting that further discovery extensions would be “strongly disfavored”).)
Orion’s validly-served subpoena noticed November 28 as the deposition date, (id.,
Ex. 7), and Mr. Anderson agreed to be deposed on that day, (id., Ex. 8).

      Nevertheless, Mr. Anderson is now attempting to withdraw from his
agreement without even attempting to explain the nature of his sudden,
“irremediable conflict,” (id., Ex. 10), thereby presenting Orion with the Hobson’s

choice of either violating Magistrate Judge DeMarchi’s Order to timely complete
the deposition, or else forego the deposition entirely. This Court should reject Mr.


3
 The Scheduling Order’s deposition deadline specifically references the depositions
of Peter Moreo and other witnesses. That is an artifact caused by the fact that the
Order modifying the case schedule and extending discovery was issued by District
Judge Edward J. Davila before Magistrate Judge Virginia K. DeMarchi issued her
Order granting Orion’s motion for sanctions.

                                         6
     CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 7 of 8




Anderson’s transparently-obstructionist tactics and compel him to sit for the
deposition within the time specified by the Magistrate Judge DeMarchi and as

further mandated in Magistrate Judge DeMarchi’s Order. (See Fisher Decl., Ex. 4
at 7 (In no even should these additional depositions be scheduled for a date that
would cause the parties to violate remaining deadlines in the Court’s modified

scheduling order (Dkt. No. 187). To that end, the parties are directed to cooperate
in deposition scheduling.”).)
                                       CONCLUSION

         For the foregoing reasons, Orion respectfully requests that the Court forthwith
enforce the subpoena as modified by Mr. Anderson and Orion’s agreement of
November 2, 2018, and compel Mr. Anderson to appear for deposition at Orion’s

counsel’s San Francisco offices on November 28, 2018. Alternatively, Orion
respectfully requests that the Court forthwith grant its contemporaneously filed Ex
Parte/Emergency Motion for Order Pursuant to Federal Rule of Civil Procedure

45(f).




                                            7
       CASE 0:18-mc-00091-NEB-KMM Document 2 Filed 11/16/18 Page 8 of 8



Dated: November 15, 2018              WINTHROP & WEINSTINE, P.A.

                                      By    /s/ Alexander M. Hagstrom

                                      Alexander M. Hagstrom (MN Bar
                                      0397320)
                                      225 South Sixth Street, Suite 3500
                                      Minneapolis, MN 55402
                                      T 612.604.6400 | F 612.604.6852
                                      ahagstrom@winthrop.com

                                      Counsel for Plaintiff OPTRONIC
                                      TECHNOLOGIES, INC. d/b/a Orion
                                      Telescopes & Binoculars ®

16445953v1




                                      8
